DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 01/14/2022 has been entered and fully considered by the examiner. 
Claims 1, 2, 14, and 18 are amended. Claim 7 is canceled. Claims 19 and 20 are added. Claims 1-6 and 8-20 are currently pending in the application with claims 1, 14, 18, 19, and 20 being independent claims.

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over (JP 5670145) hereinafter “’145” in view of Hansen et al. (U.S. Publication No. 2016/0354057) hereinafter “Hansen”.
Regarding claim 1, patent ‘145 discloses An image processing apparatus [medical image processor 100; see FIG. 1 and  [0001] and [0014]] comprising:
 at least one of memory [volume data storage part 11] configured to store a first medical image of a heart area of a subject acquired in a 5plurality of directions [see [0017] and [0014]; a series of volume data of the heart is collected prior to the treatment] and a second medical image of the heart area acquired in real time [see [0014]; real time x-ray data collection]; and
 processing circuitry [positon information conversion part 19] configured to set, based on the first medical image, each of a boundary line and an insertion point on an inner wall of the heart chamber through which a catheter is inserted,[see [0016] disclosing that the insertion point of the catheter is detected and set] wherein the insertion point is set on the first medical image based on an operation received by an input interface.[see [0046]; the start of the navigation is input by the user, and as a result, the insertion point of the device is tracked]
[Cx is the boundary of the defect area] and the safety lines [L1 is a safety line] by generating a plurality of safety lines individually connecting the 15insertion point to ends of the valve boundary line at a distance from the inner wall, [see FIG. 8 and [0039]

    PNG
    media_image1.png
    719
    1041
    media_image1.png
    Greyscale

to superimpose the navigation graphic on the second medical image to generate a superimposed image, and [see [0041] and [0070]]
to display the superimposed image on a display [see [0057]].  	
Patent ‘145 does not expressly disclose that the boundary line set by the processing circuitry is a valve boundary line indicating a boundary between leaflets of a heart valve in a heart chamber.
Hansen, directed towards providing guidelines for treatment of a heart valve [see abstract of Hansen] discloses that the boundary line set by the processing circuitry is a valve boundary line indicating a boundary between leaflets of a heart valve in a heart chamber.[see FIG. 3 and [0030]; the aortic valve plane 314 is the boundary line indicating a boundary of the leaflets of the aortic valve.]
[see [0004] and [0008] of Hansen]
Regarding claims 2 and 7 , patent ‘145 further discloses that the safety lines individually connect a tip of the catheter [tip Po ; see FIG. 8 and the annotated image above] which replaces the insertion point to the 25ends of the valve boundary line after, on the superimposed image, the catheter is inserted through the inner wall [see FIG. 8 ; [0024] discloses that first an insertion direction is set for safely inserting the catheter and [0033]-[0034] disclose that the tip of the catheter is tracked after insertion of the catheter]; 
Patent ‘145 does not expressly disclose that the processing circuitry is configured to update the navigation graphic by updating the plurality of safety lines.
Hansen, further discloses that 20the processing circuitry is configured to update the navigation graphic by updating the plurality of safety lines [see [0030] and [0040] disclosing that the position of the catheter tip and the guidelines 304 are updated with time]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the processing circuitry of patent ‘145 further and configure it to update the navigation graphic by updating the plurality of safety lines according to the teachings of Hansen in order to provide an accurate feedback to the surgeon on the safely lines and the tip of the catheter at each point in time [see [0040] of Hansen]
Regarding claim 3, Patent ‘145 further discloses wherein the navigation graphic forms a curved surface enclosed by the plurality of safety lines and the valve boundary line. [see FIG. 8 and the annotated image above; the safety lines and the valve boundary line form a curved surface resembling a modified triangle]
claims 4 and 17, Patent ‘145 further discloses that 5the navigation graphic is a graphic comprising, as corners, three points connecting two of the plurality of safety lines and the valve boundary line together. [see FIG. 8 and the annotated image above] 
Regarding claim 5, Patent ‘145 further discloses that the plurality of safety lines substantially 10overlap one another to indicate a trajectory of the catheter when the second medical image is acquired in a first direction in which a projected area of a surface formed by the navigation graphic is minimized. [see FIG. 8 and the annotated image above. If the triangle formed by the safety lines and the boundary is looked at from the side wherein the area of the triangle is minimized, the safety lines overlap each other indicating the trajectory of the catheter]
 Regarding claim 6, Patent ‘145 further discloses that 15each of the plurality of safety lines indicates a limit of a trajectory of the catheter when the second medical image is acquired in a second direction in which a projected area of a surface formed by the navigation graphic is maximized. [see FIG. 8 and the annotated image above. If the triangle formed by the safety lines and the boundary line is looked at from the top to maximize the area of the triangle, each of the safety lines indicate the limit of the catheter movement since each of the safety lines correspond to a limit of the catheter movement]
Regarding claim 11, Patent ‘145 further discloses that 5the first medical image is an X-ray volume image [see [0002] disclosing that the volume data can be x-ray or MRI volume data] or a plurality of two-dimensional X-ray contrast images, and the second medical image is an X-ray fluoroscopic image [see [0011] the real time imaging is by x-ray imaging modality]  
Regarding claim 12, Patent ‘145 further discloses that 10the second medical image is an X-ray fluoroscopic image. [see [0011] the real time imaging is by x-ray imaging modality]  
Patent ‘145 does not disclose that the first medical image is an ultrasonic volume image, and
.[see [0021] the first imaging data is 3D data that is not taken in real time and stored in memory 120]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the first image of patent ‘145 and make it an ultrasound volume image according to the teachings of Hansen in order to reduce the dose that the patient is exposed to [see [0005] of Hansen].
Regarding claim 13, patent ‘145 fails to disclose that the first medical image is an ultrasound volume image and the second medial image is an ultrasound image.
Hansen further discloses that the first medical image is an ultrasonic volume 15image.[see [0021] the first imaging data is 3D data that is not taken in real time and stored in memory 120] and the second medical image is an ultrasonic image [see [0052]; the second image is a live ultrasound image]. 
 It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the first and second image of patent ‘145 and make them ultrasound volume image and ultrasound live image according to the teachings of Hansen in order to reduce the dose that the patient is exposed to [see [0005] of Hansen].
Regarding claim 18, patent ‘145 discloses a diagnostic apparatus [see [0001] ] comprising:
at least one of memory [volume data storage part 11] configured to store a first medical image of a heart area of a subject acquired in a 5plurality of directions [see [0017] and [0014]; a series of volume data of the heart is collected prior to the treatment] and a second medical image of the heart area acquired in real time [see [0014]; real time x-ray data collection]; and
 processing circuitry [positon information conversion part 19] configured to set, based on the first medical image, each of a boundary line and an insertion point on an inner wall ,[see [0016] disclosing that the insertion point of the catheter is detected and set] wherein the insertion point is set on the first medical image based on an operation received by an input interface [0046]; the start of the navigation is input by the user, and as a result, the insertion point of the device is tracked
to generate a navigation graphic including the defect boundary  [Cx is the boundary of the defect area] and the safety lines [L1 is a safety line] by generating a plurality of safety lines individually connecting the 15insertion point to ends of the valve boundary line at a distance from the inner wall, [see FIG. 8 and [0039]
to superimpose the navigation graphic on the second medical image to generate a superimposed image, and [see [0041] and [0070]]
to display the superimposed image on a display [see [0057]].  	
Patent ‘145 does not expressly disclose that the boundary line set by the processing circuitry is a valve boundary line indicating a boundary between leaflets of a heart valve in a heart chamber. Patent ‘145 further fails to disclose that the diagnostic apparatus is an ultrasound diagnostic apparatus; an ultrasonic probe configured to transmit an ultrasonic wave to a subject and to receive a reflected 5wave of the ultrasonic wave; an image generator configured to generate an ultrasonic image of a heart area of the subject in real time based on an output from the ultrasonic probe. 
Hansen, directed towards providing guidelines for treatment of a heart valve [see abstract of Hansen] discloses that the boundary line set by the processing circuitry is a valve boundary line indicating a boundary between leaflets of a heart valve in a heart chamber.[see FIG. 3 and [0030]; the aortic valve plane 314 is the boundary line indicating a boundary of the leaflets of the aortic valve.] 
Hansen further discloses that the diagnostic apparatus is an ultrasound diagnostic apparatus [ultrasound imaging system 100; see FIG. 1 and [0018]] ; an ultrasonic probe [probe 106] configured to transmit an ultrasonic wave to a subject and to receive a reflected 5wave of the ultrasonic wave [see FIG. 1 and [0018]]; an image generator [processor 116] configured to generate an ultrasonic image of a heart area of the subject in real time based on an output from the ultrasonic probe. [see [0020]; the processor 116 may process the ultrasound data into images for display on the display device]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the boundary line set by the processing circuitry of patent ‘145 and set a valve boundary line indicating a boundary between leaflets of a heart valve in a heart chamber according to the teachings of Hansen in order to guide the surgeon during an interventional procedure relating to a heart valve [see [0004] and [0008] of Hansen]

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over (JP 5670145) hereinafter “’145” in view of Hansen et al. (U.S. Publication No. 2016/0354057) hereinafter “Hansen” as applied to claim 1 above, and further in view of Wei et al. (U.S. 2013/0261457) hereinafter “Wei” 
Regarding claim 8, patent ‘145 in view of Hansen discloses that the processing circuitry generates the navigation graphic such that the navigation graphic includes the updated valve boundary line and the safety lines [see [0030] and [0040] of patent ‘145 disclosing that the position of the catheter tip and the guidelines 304 are updated with time]  

Patent ‘145 in view of Hansen does not disclose that the processing circuitry is configured to set at least one back-flow position in the heart valve, on the valve boundary line, update the valve boundary line such 5that the valve boundary line includes a graphic indicating the back-flow position, 
Wei, directed towards detection and graphical representation of back flow in the mitral valve of the heart [see abstract of Wei] further discloses that the processing circuitry is  see [0039] disclosing that the location of the orifice (origin of the back-flow) is determined and displayed on the ultrasound image] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the processing circuitry of patent ‘145 in view of Hansen further and configure it to set at least one back-flow position in the heart valve, on the valve boundary line, update the valve boundary line such 5that the valve boundary line includes a graphic indicating the back-flow position according to the teachings of Wei in order to provide a visual feedback to the surgeon about the exact position of the back-flow issue in the valve. 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over (JP 5670145) hereinafter “’145” in view of Hansen et al. (U.S. Publication No. 2016/0354057) hereinafter “Hansen” and Redel et al. (U.S. Pub. No. 2012/0065498) hereinafter “Redel”.
Regarding claim 14, patent ‘145 discloses an X-ray diagnostic apparatus [see [0014] disclosing a x-ray CT apparatus] comprising: 
at least one of memory [volume data storage part 11] configured to store a first medical image of a heart area of a subject acquired in a 5plurality of directions [see [0017] and [0014]; a series of volume data of the heart is collected prior to the treatment] and a second medical image of the heart area acquired in real time [see [0014]; real time x-ray data collection]; and
processing circuitry [positon information conversion part 19] configured to set, based on the first medical image, each of a boundary line and an insertion point on an inner wall of the heart chamber through which a catheter is inserted,[see [0016] disclosing that the insertion point of the catheter is detected and set] wherein the insertion point is set on the first medical image based on an operation received by an input interface [0046]; the start of the navigation is input by the user, and as a result, the insertion point of the device is tracked
[Cx is the boundary of the defect area] and the safety lines [L1 is a safety line] by generating a plurality of safety lines individually connecting the 15insertion point to ends of the valve boundary line at a distance from the inner wall, [see FIG. 8 and [0039]
to superimpose the navigation graphic on the second medical image to generate a superimposed image, and [see [0041] and [0070]]
to display the superimposed image on a display [see [0057]].  	
Patent ‘145 does not expressly disclose that the boundary line set by the processing circuitry is a valve boundary line indicating a boundary between leaflets of a heart valve in a heart chamber.  
Patent ‘145 further fails to disclose an X-ray emitter configured to emit X-rays to a subject; X-ray detector configured to detect the X-rays; and 20an image generator configured to generate an X-ray image of a heart area of the subject in real time based on an output from the X-ray detector; 
Hansen, directed towards providing guidelines for treatment of a heart valve [see abstract of Hansen] discloses that the boundary line set by the processing circuitry is a valve boundary line indicating a boundary between leaflets of a heart valve in a heart chamber.[see FIG. 3 and [0030]; the aortic valve plane 314 is the boundary line indicating a boundary of the leaflets of the aortic valve.]
Redel, directed towards minimally invasive heart surgery with the aid of x-ray [see abstract of Redel] further discloses an X-ray emitter [x-ray source 22] configured to emit X-rays to a subject [see [0059] of Redel]  X-ray detector [detector 13] configured to detect the X-rays [see [0059] of Redel]; and 20an image generator configured to generate an X-ray image of a heart area of the subject in real time based on an output from the X-ray detector [see [0066] of Redel]; 
[see [0004] and [0008] of Hansen]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the apparatus of patent ‘145 further and use x-ray detector and emitter and an x-ray image generator according to the teachings of Redel in order to acquire x-ray image data and generate and x-ray image properly.
Regarding claim 15, patent ‘145 further discloses that the safety lines individually connect a tip of the catheter [tip Po ; see FIG. 8 and the annotated image above] which replaces the insertion point to the 25ends of the valve boundary line after, on the superimposed image, the catheter is inserted through the inner wall [see FIG. 8 ; [0024] discloses that first an insertion direction is set for safely inserting the catheter and [0033]-[0034] disclose that the tip of the catheter is tracked after insertion of the catheter]; 
Patent ‘145 does not expressly disclose that the processing circuitry is configured to update the navigation graphic by updating the plurality of safety lines.
Hansen, further discloses that 20the processing circuitry is configured to update the navigation graphic by updating the plurality of safety lines [see [0030] and [0040] disclosing that the position of the catheter tip and the guidelines 304 are updated with time]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the processing circuitry of patent ‘145 further and configure it to update the navigation graphic by updating the plurality of safety lines according to the teachings of Hansen in order to provide an accurate feedback to the surgeon on the safely lines and the tip of the catheter at each point in time [see [0040] of Hansen]
claim 16, Patent ‘145 further discloses wherein the navigation graphic forms a curved surface enclosed by the plurality of safety lines and the valve boundary line. [see FIG. 8 and the annotated image above; the safety lines and the valve boundary line form a curved surface resembling a modified triangle]


Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 are allowed.

Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive. 
With regards to claim 1, the applicant has argued that the ‘145 reference does not disclose displaying the insertion point since it merely shows the distal end portion of the catheter.
in response, the examiner notes that “the insertion point” is not necessarily the same as “the start point” of the insertion since at any point in time during the procedure, the catheter is being “inserted” in a new location in the heart chamber and any point during the procedure could be considered an “insertion point”. The applicant is advised to revisit the language of the claim to distinguish the claim from the reference.
The applicant has further argued that the added limitation to the claim is not disclosed in the ‘145 reference “setting an insertion point on a medical image based on an operation received by an input interface”.
In response, the examiner notes that firstly, the ‘145 reference discloses in  [0046] that the start of the navigation is input, and as a result, the insertion point of the device is tracked. Further, the setting of an insertion point on the medical image is at least based on the initial start operation which is received from the user by a user interface in general. Since the claim does not specify the type  or timing of the input, the start input by the user could also read on the language of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793